MR. JUSTICE MILBURN
delivered tbe opinion of tbe court.
On appeal from an order denying appellant’s motion for a new trial and from the judgment. This is a personal injury case. Tbe jury found for tbe defendant, and judgment was entered accordingly.
There are four specifications of error, to-wit, tbat tbe court erred in giving each of four instructions to tbe jury. We have examined these instructions, and find tbat they are correct state*373ments of the law. Appellant contends that the court omitted from them certain propositions of law favorable to him. If this be so, the appellant may not complain, as he did not request the court so to charge the jury. The order and judgment must be affirmed.
Obiter: There is not anything in the record to show that an appeal bond was made or filed, or waived in writing, and it is doubtful whether we should consider the appeal at all, as without a bond made or filed, or waived as provided by law, “the appeal is ineffectual for any purpose.” (Code Civ. Proe., sec. 1724.) This point, however, was not made in the brief.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.